Citation Nr: 0208363	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-10 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for disability 
manifested by bronchial asthma and sleep apnea.

2.  Entitlement to service connection for chronic stasis 
dermatitis of the legs.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The appellant was a member of the Massachusetts Army National 
Guard from September 30, 1965 to November 25, 1968.  He had 
active duty for training (ACDTRA) from August 13 to 27, 1966; 
from March 13, 1967 to August 18, 1967; and from July 13 to 
27, 1968.  He also had additional periods of inactive duty 
training.  

This case initially arose before the Board of Veterans' 
Appeals (Board) on appeal from August and December 1998 
rating decisions by the regional office in Boston, 
Massachusetts.  It was remanded in October 2000 for 
additional development, and has been returned for review.  
The case was most recently certified to the Board by the 
Manchester, New Hampshire RO.  



FINDINGS OF FACT

1.  The appellant's asthma, sleep apnea, and stasis 
dermatitis disorders were not incurred in, or aggravated by, 
a disease or injury during a period of active duty, or active 
duty for training.  

2.  The appellant's asthma, sleep apnea, and stasis 
dermatitis disorders were not incurred in, or aggravated by, 
an injury during a period of inactive duty training.



CONCLUSIONS OF LAW

1.  The appellant's claimed asthma or sleep apnea disorders 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.6, 3.303, (2001).

2.  The appellant's claimed stasis dermatitis disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.6, 3.303, (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duties to notify and assist.

After this claim was remanded in October 2000, the RO had an 
opportunity to address this new legislation with regard to 
the appellant's claims.  The appellant was repeatedly 
informed of the information and evidence needed to 
substantiate his claims in the rating actions, statement of 
the case, supplemental statements of the case, as well as in 
the notice letters sent to him by the RO.  The RO obtained 
all indicated evidence, and complied with the Board's Remand 
orders.  There is no indication that additional information 
or evidence exists.  Therefore, the Board determines that 
VA's duties have been fulfilled, and that no prejudice 
results from adjudication of the claim on the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant contends that his current pulmonary disorder 
was initially incurred during his active service in the 
Massachusetts Army National Guard.  The appellant also 
contends that he currently manifests a stasis dermatitis 
disorder that is due to his active service in the 
Massachusetts Army National Guard.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by "active 
duty."  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); see also 38 C.F.R. 
§ 3.6(a).  

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State.  38 C.F.R. § 3.6(c)(3).

The service medical records include a National Guard entrance 
examination, dated September 1965; an ACDUTRA entrance 
examination, dated March 1967; and an examination prior to 
ACDUTRA discharge, dated July 1967; all of which are negative 
for a history or findings of bronchial asthma or sleep apnea.  

The service medical records also show that the appellant 
complained of chest pain and labored breathing in October 
1966.  There is no indication that the appellant suffered 
from an injury during this inactive duty period.  

In a National Guard retention examination report, dated 
November 1968, the examiner noted that the appellant had 
severe episodic difficulty breathing, especially at night, 
since about May or June 1968.  The examiner noted that the 
difficulty in breathing had necessitated frequent outpatient 
visits to the hospital.  The examiner noted that the 
appellant's symptoms were extremely incapacitating.  The 
appellant was therefore recommended for discharge.

The appellant was discharged from the National Guard in 
November 1968, due to physical reasons that were found to be 
not in line of duty.  

There is no indication in the service medical records that 
the appellant suffered from an injury during an inactive duty 
period in May or June 1968.

Thus, because the appellant did not suffer from an injury 
during an inactive (or active) period of training, the 
question the Board must address in the instant case is 
whether the appellant manifested a disease during a period of 
active duty for training.  

There are no reports of respiratory testing and there is no 
indication that the appellant was diagnosed with asthma or 
any other lung disease during a period of active service or 
ACDUTRA. 

Post-service medical records show treatment for sleep apnea 
starting in 1988.  The records also show current disabilities 
of bronchial asthma, chronic bronchitis, COPD, and a stasis 
dermatitis disorder.

A January 1988 private medical report shows that the 
appellant was admitted as an inpatient at a private hospital 
for another condition, and that he was subsequently diagnosed 
with sleep apnea.  

An emergency room report, dated February 1997, shows that the 
appellant was assessed with sleep apnea, secondary to morbid 
obesity; and COPD due to his heavy 2 pack a day smoking 
history.  

The appellant was afforded VA respiratory and neurological 
examinations in February 1998.  During the respiratory 
examination, the appellant reported that he has suffered from 
asthma for about 10 years, and that his symptoms had 
gradually worsened.  The appellant also reported a diagnosis 
of sleep apnea for many years. The appellant had a long 
history of heavy smoking.  The appellant was massively obese 
with a weight of greater than 350 pounds.  Assessments 
included bronchial asthma, massive obesity, sleep apnea, 
diabetes mellitus, and chronic bronchitis.

At the VA neurological examination in February 1998, the 
appellant reported that he first began having sleep apnea 
symptoms in 1965.  On examination, there were marked venous 
stasis changes of both lower extremities with edema.  
Reflexes were 2+ in the upper extremities, but absent in the 
lower extremities.  Assessment was that of a morbidly obese 
male diagnosed with sleep apnea in 1988 although symptomatic 
since 1965.  

The appellant was afforded a fee basis medical examination in 
July 1998.  The appellant stated that he first began to 
experience sleep apnea symptoms around the 1970s.  With 
respect to his asthma and bronchitis, the appellant stated 
that those symptoms began around 1965.  Examination revealed 
violaceous discoloration over both calves.  Diagnoses 
included severe obstructive sleep apnea, non-insulin 
dependent diabetes mellitus, morbid obesity, and 
asthma/bronchitis.

The appellant was afforded another fee basis medical 
examination in October 1998. The appellant reported that he 
became significantly short of breath during the years of his 
military service between 1965 and 1967.  The appellant 
indicated that he was discharged from military service 
because of his "bronchitis and asthma."  The appellant's 
lower extremities revealed +2 bilateral pitting edema and 
advanced skin changes compatible with stasis dermatitis.

The appellant underwent complete spirometry in August 1998.  
The examiner noted that a very significant contribution to 
the respiratory insufficiency was caused by the extreme 
obesity.  The examiner suspected that most, if not all, of 
the appellant's pulmonary restriction would be eliminated 
with meaningful weight loss.  Finally, the examiner indicated 
that, "[u]nless one considers smoking an integral part of 
military service, I fail to find a direct relationship 
between [the appellant's] present respiratory status and his 
past medical service.  I note however, that according to the 
[appellant's] history, all of his respiratory problems did 
start during the years of his military service."  (Emphasis 
added).

The appellant submitted lay statements in August 1999.  These 
statements aver, in essence, that the appellant had numerous 
psychosocial problems that may be due to his current medical 
conditions.  

The report of a January 2001 fee basis examination shows that 
the appellant was found to be an extremely vague historian.  
The appellant reported that he served in the Army from 1965 
to 1967.  The appellant also reported that he first 
experienced shortness of breath during service in 1965, 
however, he could not recall any specific triggers or events 
associated with those episodes.  The appellant described the 
episodes and reported that he was never hospitalized or 
administered any medication during the episodes.  The 
appellant also described having trouble sleeping during 
service; waking during the night short of breath.  He 
indicated that he did not report this condition at the time.  
The examiner concluded that the appellant suffered from 
asthma and sleep apnea, and that his descriptions of 
respiratory symptoms during the time when he was in service 
were certainly consistent with early asthmatic and sleep 
apnea presentation even though the formal diagnoses are 
confirmed much later.  The examiner further noted, however, 
that by the appellant's own account, "his episodes of 
shortness of breath were not associated with any exertional 
activities and were therefore unlikely to be aggravated by 
his active military conduct during training."  The examiner 
found that the worsening of his asthma and sleep apnea 
conditions was most likely due to his heavy smoking and 
massive obesity.  

An August 2001 VA examination report shows that the examiner 
reviewed the appellant's claims folder, performed a physical 
examination, and determined that it was at least as likely as 
not that the current bronchial asthma and sleep apnea were 
present "on 9 October 1966, and also when the appellant was 
seen again on 3 November 1968."  The examiner stated that 
the appellant did have pulmonary problems at that time.  

In order to comply with the October 2000 Remand Order, the RO 
asked for clarification as to whether the appellant 
manifested any disease during the appellant's period of 
ACDUTRA from March to August 1967.  

In September 2001, a different VA examiner noted that, in 
1966, the appellant was seen once, with complaints of chest 
pain and a difficulty breathing.  The diagnosis was 
costochondritis.  The examiner next noted that in 1968, the 
appellant complained of nocturnal dyspnea, but that the 
impression at that time was not asthma, but was of a 
psychosomatic illness.  The examiner concluded that he could 
not be certain what the appellant actually suffered at that 
time, because no pulmonary function studies were reported, 
and there was not enough data to substantiate a diagnosis of 
bronchial asthma.  

However, the examiner also specifically concluded:  

Regardless, I do not feel that those 
symptoms were particularly characteristic 
of sleep apnea.  Most importantly, there 
is no mention of any respiratory symptoms 
during his active duty or training 
period.  If asthma arose during that 
period, there would be no evidence in the 
record to indicate that.  Although 
exercise and physical activity could 
exacerbate symptoms of asthma, this would 
have occurred during that period, rather 
than a year later...  I therefore feel that 
it is more likely than not that his 
current asthma is unrelated to anything 
that occurred or was exacerbated during 
his period of active service.  

A.  Bronchial asthma and sleep apnea

After a careful review of the record, the Board determines 
that the preponderance of the evidence is against the claim 
that service connection is warranted for disability 
manifested by bronchial asthma and sleep apnea.  

Although some evidence of record supports the position that 
the appellant's respiratory disorders were present during his 
service as a member of the Massachusetts Army National Guard, 
the Board must point out that that is not the question to be 
decided here. 

In order for service connection to be established for a 
disability that is claimed due to a disease, such as asthma 
or sleep apnea, the disease must have been incurred in, or 
aggravated by, a period of active duty.  Active duty includes 
periods of active duty training, but does not include 
inactive duty, such as periods of weekend drill.  

Thus, the evidence must show that the appellant incurred 
asthma or sleep apnea during one of his periods of active 
duty training, that is, from August 13 to 27, 1966; from 
March 13 to August 18, 1967; or from July 13 to 27, 1968, or 
that such a disease was aggravated by such service.

The evidence during the appellant's ACDUTRA is devoid of 
these findings.  

Specifically, the Board finds the September 2001 VA 
examination report and the private January 2001 report most 
probative, because they specifically address the issues at 
hand.  

First, the Board notes that the appellant reported that he 
had continuous Army service from 1965 to 1967 at his January 
2001 examination.  Nonetheless, that examiner found that the 
appellant's episodes of shortness of breath were not 
associated with any exertional activities and were therefore 
unlikely to be aggravated by his active military conduct 
during training.  

Second, although the September 2001 VA examiner specifically 
considered the appellant's most extensive period of ACDUTRA 
from March 13 to August 18, 1967, he fully supported his 
opinion that the appellant's asthma and sleep apnea were 
neither incurred in, nor aggravated by, the appellant's 
active service, by way of his rationale that the service 
medical records did not contain evidence of symptoms of these 
conditions.  Further, the examiner opined that while exercise 
could exacerbate asthma, this exacerbation would have 
occurred during that period of exercise, and not later.  

There is no evidence of complaints, findings, or diagnoses 
during any period of active duty training.  The Board notes 
the opinions that relate the appellant's oral history and 
inactive duty training medical records to his "service," 
however, the Board finds the medical evidence which 
specifically considers the question the Board must address, 
that is, whether there is evidence of disease during a period 
of active duty training, more probative to the instant case.  

Therefore, the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply, and 
they must be denied.  


B.  Stasis Dermatitis

With regard to the appellant's claim of service connection 
for stasis dermatitis, the service medical records show that 
in March 1967 while on ACDUTRA, the appellant was treated for 
a rash on the left calf.  A cream was prescribed.  There are 
no additional complaints in the service medical records for a 
skin rash.  The report of a July 1967 ACDTRA exit examination 
included a normal clinical evaluation of the skin.  In the 
Medical History portion of that examination, the veteran 
denied ever having had skin diseases.  

Post-service medical evidence shows that the appellant has a 
current diagnosis of stasis dermatitis of both legs and has 
also been assessed with diabetes.  

The appellant contends that he currently suffers from a skin 
condition, stasis dermatitis on his legs, which was initially 
incurred during active military service.  As a lay person, 
however, he is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The appellant did manifest a skin rash in March 1967, 
however, it resolved without residuals.  No injury during any 
inactive duty is shown.  The current medical evidence does 
not disclose a rash disability.  As such, there is no 
evidence of current chronic disease that was incurred in, or 
aggravated by, any period of the appellant's active military 
service.  

Thus, the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply, and the claim 
is denied.  

ORDER

Service connection for claimed disability manifested by 
bronchial asthma and sleep apnea is denied.

Service connection for a claimed chronic stasis dermatitis of 
the legs disability is denied.



		
	M.E. LARKIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

